FILED
                             NOT FOR PUBLICATION                             JUL 07 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARNOLDO VELASQUEZ RAMIREZ,                       No. 13-70092

               Petitioner,                       Agency No. A070-951-497

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Arnoldo Velasquez Ramirez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law and for substantial evidence the agency’s factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that the harm

Velasquez Ramirez experienced from guerrillas did not rise to the level of

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(harassment, threats, and one beating did not compel finding of past persecution).

Substantial evidence also supports the agency’s finding that Velasquez Ramirez

did not establish a well-founded fear of persecution on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“[a]n alien’s

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). We reject

Velasquez Ramirez’s contention that the agency did not apply the pre-REAL ID

Act nexus standard, and his contentions of error in the BIA’s waiver finding.

      Because Velasquez Ramirez failed to meet the lower standard of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                     13-70092
      Finally, Velasquez Ramirez has not made any argument regarding the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s opening

brief are waived).

      PETITION FOR REVIEW DENIED.




                                          3                                    13-70092